                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 31, 2019
                     IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

RYAN RYDELL BONNER # 338756,                   §
                                               §
        Plaintiff,                             §
                                               §
VS.                                            §     CIVIL ACTION NO. 3:19-00274
                                               §
BRIAN A. PEARCY, et al.,                       §
                                               §
        Defendants.                            §


                      MEMORANDUM OPINION AND ORDER

       Plaintiff Ryan Rydell Bonner, an inmate in the Galveston County Jail, proceeds pro

se and in forma pauperis. He has filed a complaint under 42 U.S.C. § 1983, alleging

violations of his civil rights. Because this case is governed by the Prison Litigation Reform

Act (“PLRA”), the Court is required to scrutinize the pleadings and dismiss the complaint

in whole or in part if it is frivolous, malicious, or fails to state a claim upon which relief

may be granted. 28 U.S.C. § 1915A. After reviewing all of the pleadings as required, the

Court determines that this case should be STAYED for reasons that follow.

I.     BACKGROUND

       Bonner filed this suit on August 9, 2019, against four defendants: Galveston County

District Attorney Jack Roady and Galveston Police Department officers Brian A. Pearcy,

J. Melancon, and C. Simmons. He states that Pearcy arrested him on June 12, 2019, at a

private residence in Galveston. Bonner claims “unreasonable seizures” of his person from

his residence and alleges that he was not given “any rights” or “notified of the accusations”


1/6
(Dkt. 1, at 4). He alleges that Melancon “assist[ed] in the claims” (id.). He further alleges

that Simmons, a supervisory officer, and District Attorney Roady engaged in a “criminal

conspiracy” of perjury and that Roady “made up” a public intoxication charge during

probable-cause proceedings (id. at 3-4).

       Publicly available online records show that a criminal case currently is pending

against Bonner in the 122nd District Court of Galveston County. See State of Texas v.

Ryan      Rydell       Bonner,      Case       No.      19-CR-1881         (available       at

http://publicaccess.co.galveston.tx.us/default.aspx)   (last   visited   Oct.   30,     2019).

Documents accessible through the website reflect that Bonner was arrested on June 12,

2019, by Officer B. Pearcy, and that a magistrate entered a probable-cause finding and set

bond that same day. On September 5, 2019, a grand jury returned an indictment against

Bonner for obstruction or retaliation, in particular, “intentionally and knowingly

threaten[ing] to harm” Pearcy. The trial court has appointed counsel to represent Bonner

and a status conference is set for November 8, 2019 (id.).

II.    STANDARD OF REVIEW

       As required by the PLRA, the Court screens this case to determine whether the

action is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief against a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A. In reviewing the pleadings, the Court is mindful of the fact that Plaintiff proceeds

pro se. Complaints filed by pro se litigants are entitled to a liberal construction and,

“however inartfully pleaded, must be held to less stringent standards than formal pleadings



2/6
drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks

and citation omitted). Even under this lenient standard a pro se plaintiff must allege more

than “‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of

action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)); see Patrick v. Wal-Mart, Inc., 681 F.3d 614, 617 (5th

Cir. 2012). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted).

Additionally, regardless of how well-pleaded the factual allegations may be, they must

demonstrate that the plaintiff is entitled to relief under a valid legal theory. See Neitzke v.

Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d 1059, 1061 (5th Cir.

1997).

III.     DISCUSSION

         Bonner’s complaint under 42 U.S.C. § 1983 claims that his constitutional rights

were violated in connection with an arrest and criminal proceeding in Galveston County.

He sues the Galveston County district attorney and three police officers. He does not

request any specific relief, monetary or otherwise, from this Court (Dkt. 1, at 4).

         Under Heck v. Humphrey, a claim under 42 U.S.C. § 1983 that bears a relationship

to a conviction or sentence is not cognizable unless the conviction or sentence has been

invalidated. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). To recover damages based

on allegations of “harm caused by actions whose unlawfulness would render a conviction

or sentence invalid,” a civil rights plaintiff must prove “that the conviction or sentence has



3/6
been reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determinations, or called into question by a federal court’s

issuance of a writ of habeas corpus [under] 28 U.S.C. § 2254.” Id. If a judgment in favor

of a civil rights plaintiff “would necessarily imply the invalidity of his conviction or

sentence,” then the complaint “must be dismissed unless the plaintiff can demonstrate that

the conviction or sentence has already been invalidated.” Id. at 487.

       Public court records do not reflect, and Bonner does not claim, that his conviction

or sentence in Case No. 19-CR-1881 has been invalidated or otherwise set aside. To the

contrary, Bonner has not yet been tried on the charges against him.               However, his

allegations in this lawsuit would, if true, implicate the validity of the pending criminal

charges against him and any conviction or sentence that might result. Therefore, Heck

precludes Bonner’s claims under § 1983 until he can demonstrate that his conviction or

sentence has been invalidated. See Clarke v. Stalder, 154 F.3d 186, 189-91 (5th Cir. 1998)

(en banc).1

       The Supreme Court has explained that, if a pretrial detainee such as Bonner files

civil-rights claims related to rulings that will likely be made in a pending criminal



1
       Additionally, to the extent Bonner’s claims could be construed as a request for this Court
to enter injunctive relief, the Court must abstain from intervening in ongoing state-court
proceedings under a doctrine originating with Younger v. Harris, 401 U.S. 37 (1971). See Sprint
Commc’ns, Inc. v. Jacobs, 571 U.S. 69 (2013); Google, Inc. v. Hood, 822 F.3d 212 (5th Cir. 2016).
The pending state-court proceedings against Bonner implicate Texas’s important interests in
enforcement of its criminal laws. See Sprint, 571 U.S. at 78; RTM Media, L.L.C. v City of Houston,
584 F.3d 220, 228 & n.11 (5th Cir. 2009). Moreover, those proceedings provide an adequate forum
for Bonner to raise issues regarding his constitutional rights. See Google, 822 F.3d at 222.


4/6
proceeding, the best practice is for the district court to stay the civil-rights case until the

pending criminal case is resolved.      Wallace v. Kato, 549 U.S. 384, 393-94 (2007); see

Hopkins v. Ogg, ___ F. App’x ____, 2019 WL 3761360, at *3 & n.20 (5th Cir. Aug. 8,

2019) (citing Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir. 1995)). The Court therefore

will stay and administratively close this case until the criminal proceedings against Bonner

in Case No. 19-CR-1881, including any future appeal, are resolved. If Bonner ultimately

is convicted, Heck will require dismissal of any claims in this lawsuit that would imply the

invalidity of his conviction until the Heck conditions are met. See Johnson v. McElveen,

101 F.3d 423, 424 (5th Cir. 1996) (explaining that claims barred by Heck are “dismissed

with prejudice to their being asserted again until the Heck conditions are met”). If Bonner

is not convicted, this lawsuit may proceed, absent some other bar to suit. See Wallace, 549

U.S. at 394.

       If Bonner seeks to proceed with this suit after the criminal proceedings have

concluded, he is instructed to file a motion to reinstate this case within 30 days of the state-

court judgment.     Failure to file a timely motion to reinstate could waive Bonner’s

opportunity to proceed with this civil action.

IV.    CONCLUSION

       For the reasons stated above the Court ORDERS that:

       1.      This civil action is STAYED and ADMINISTRATIVELY CLOSED until
               the Court enters an order lifting the stay.

       2.      Within 30 days after judgment is entered in the criminal proceedings against
               Bonner, Bonner may file a motion to reinstate this case. If Bonner fails to



5/6
             a motion to reinstate within 30 days of the state-court judgment, he may
             waive his opportunity to proceed with this lawsuit.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Galveston, Texas, on          October 31st              , 2019.



                                         ___________________________________
                                             JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




6/6
